  Case 17-00302         Doc 65     Filed 12/11/18 Entered 12/11/18 08:05:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00302
         ALVIN C MARTIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/05/2017.

         2) The plan was confirmed on 10/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-00302        Doc 65      Filed 12/11/18 Entered 12/11/18 08:05:30                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $5,637.50
        Less amount refunded to debtor                         $500.00

NET RECEIPTS:                                                                                   $5,137.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,113.65
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $242.60
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,356.25

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLIED INTERSTATE              Unsecured         734.00           NA              NA            0.00       0.00
CITY OF BRAIDWOOD ILLINOIS     Unsecured         200.00           NA              NA            0.00       0.00
CITY OF BRAIDWOOD ILLINOIS     Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO                Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured     12,356.47     13,231.27        13,231.27           0.00       0.00
COOK COUNTY CLERK              Unsecured     12,464.18            NA              NA            0.00       0.00
COOK COUNTY TREASURER          Secured             0.00    10,180.84         1,252.88           0.00       0.00
CREDENCE RESOURCE MANAGEMEN Unsecured            277.00           NA              NA            0.00       0.00
CREDIT PROTECTION ASSOC        Unsecured         313.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC    Unsecured         182.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured      1,139.00            NA              NA            0.00       0.00
FIFTH THIRD BANK               Unsecured      1,034.91            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Secured              NA         965.72          965.72           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       5,000.00     10,990.13        10,990.13           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured     21,497.00     46,518.60             0.00           0.00       0.00
INTERNAL REVENUE SERVICE       Priority             NA     22,269.70             0.00           0.00       0.00
MB FINANCIAL                   Unsecured         400.00           NA              NA            0.00       0.00
OHIO TURNPIKE AND INFRASTUCTU Unsecured          500.00           NA              NA            0.00       0.00
ONE STOP AUTO SALES            Secured        2,750.00            NA         2,750.00      2,750.00      31.25
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,500.00            NA              NA            0.00       0.00
SOCIAL SECURITY ADMIN          Unsecured     65,794.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured         500.00           NA              NA            0.00       0.00
TFC National Bank              Unsecured         250.00           NA              NA            0.00       0.00
US BANK NA                     Unsecured           0.00           NA              NA            0.00       0.00
VERIZON WIRELESS               Unsecured           0.00           NA              NA            0.00       0.00
VILLAGE OF EVERGREEN PARK      Unsecured      4,000.00            NA              NA            0.00       0.00
WACHOVIA DEALER SERVICES       Unsecured     17,386.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-00302         Doc 65      Filed 12/11/18 Entered 12/11/18 08:05:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,750.00          $2,750.00             $31.25
       All Other Secured                                  $2,218.60              $0.00              $0.00
 TOTAL SECURED:                                           $4,968.60          $2,750.00             $31.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $10,990.13                $0.00            $0.00
 TOTAL PRIORITY:                                         $10,990.13                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,231.27                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,356.25
         Disbursements to Creditors                             $2,781.25

TOTAL DISBURSEMENTS :                                                                        $5,137.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
